In re Bridgett, Cornelius J.; Bridgett, Brenda A.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “C”, No. 91-2465; to the Court of Appeal, Fourth Circuit, No. 93CW-1661.
Granted. Evidence pertaining to the probability of promotion or progress in job status is generally admissible, as well as evidence of the amount of earnings in the elevated job status. The trial court is instructed to admit evidence relevant to these considerations. Robinson v. Graves, 343 So.2d 147 (La.1977); Edwards v. Sims, 294 So.2d 611 (La.App. 4th Cir.1974). The weight of the evidence is up to the jury.
WATSON, J., votes to deny the application.
HALL, J., not on the panel.